﻿Sir, at the outset I take pleasure in congratulating you on your election to the presidency of the forty-sixth session of the United Nations General Assembly. This election is a token of appreciation both to your person and to the Kingdom of Saudi Arabia which is a founding Member of this world Organization and continued to be a fervent supporter of its objectives. The role that the Kingdom plays in the area of Arab and Islamic affairs, being the host country to the Secretariat of the Islamic Conference Organization and the Secretariat of the Gulf Cooperation Council, are indications of the significance of your having been elected to the presidency of the current session of the General Assembly. We are confident that your leadership of this session will effectively contribute to the realisation of the goals to which the international community is looking forward.
I take pleasure, too, in commending Mr. Guido de Marco, the President of the forty-fifth session, for the efficient manner, the capability and wisdom with which he conducted the affairs of that session. I should also like to express our appreciation and thanks to the Secretary-General, Mr. Javier Perez de Cuellar, for his unstinting efforts to achieve peace, security and the well-being of all the peoples of the world under difficult international conditions.
It is only fair to record here that the Secretary-General has striven earnestly to restore to the Organization its credibility and effectiveness in its role as the guarantor of international peace and security.
My delegation welcomes the admission to membership of the Organization of the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia, the Marshall Islands, Lithuania, Estonia and Latvia. We hope that their accession to the membership of the United Nations will contribute to enhancing the effectiveness of the world body.
The work of the forty-sixth session of the General Assembly is being conducted in a new international climate in which the credibility of the United Nations in dealing with crises and conflicts which threaten peace and security has been enhanced. This in turn has led to confirming the faith of the peoples of the world in the importance of the world body and the effectiveness of its role in preserving the peace and security of the world.
This development was particularly evident during the Gulf crisis, in which the world Organization undertook the most decisive role, which resulted in reversing aggression and returning legitimacy to the sister State of Kuwait under the relevant Security Council resolutions. The fact that the permanent Members of the Security Council acted unanimously to reverse aggression restored to the Council the fullness of its authority in preserving world peace and security. This development presages a new era in international relations and a continued effective role for the Security Council, thanks to the concord between the great Powers.
The responsibility for removing the remaining hotbeds of tension and conflict in the many parts of the world is that of the Security Council. It is highly desirable that the Council should persevere along the lines of its action in response to the Gulf war and resolve with the same positive approach the remaining international problems, foremost among which is that of Palestine and the Arab-Israeli conflict which has continued for far too long and which can be settled fairly and justly through the application of the principles of the Charter and the relevant resolutions in particular Security Council resolutions 242 (1967) and 338 (1973). As far as we are concerned, the Palestinian cause is at the forefront of our preoccupations. This problem cannot be resolved without recognition of the right of the Palestinian people to self-determination. Similarly, the Security Council is called upon to implement its resolution 425 (1978), which called upon Israel to withdraw its forces from all Lebanese territory.
We are fully confident that the Security Council has every intention of fully implementing all its resolutions with regard to the Middle East conflict, the Gulf conflict and other problems of the world in the same determined spirit which characterized the implementation of its resolutions on the Iraqi act of aggression against the State of Kuwait.
The events of August of last year confronted the Arab States of the Gulf region with their collective responsibility to preserve peace there and to ensure their territorial integrity. Those States have determined unanimously to work out, in participation with some other Arab and friendly nations.
security arrangements that would ensure the non-recurrence of what happened last year.
My country welcomes the serious and untiring efforts of the United States of America to reach a resolution of the Arab-Israeli conflict. We command the joint call of the United States and the Soviet Union to convene a peace conference on the Middle East. He look forward to the convening of that conference on time and to its success in establishing in the region a stable peace based on justice and equal treatment. Only thus can the peoples of the region live in peace and strive towards the realisation of the hopes of development, progress and well-being, which they all share.
The remarkable recent developments on the world scene have resulted in radical changes in international relations and are truly among the most important developments we have witnessed in modern history. For the first time since the end of the Second World War, the nations of the world have realized that they share the same destiny and that the concept of collective security is indivisible and requires adequate common security mechanisms to deal with the political, economic and social problems which still confront our world.
The peoples of the world look forward to the formulation of a new world order that brings peace to the world on the basis of the rules of international law and the principles of justice, equality, cooperation, tolerance and fraternal relations. However, the new world order must avoid the negative aspects of the old order, which resulted in the formation of competing blocs and in polarization and which impeded international action in the fight against poverty, hunger, ignorance and disease in many parts of the world.
The framework of the new world order must also Include international cooperation in trade, in economic development, in disarmament, in dealing with the problem of third-world indebtedness, in the preservation of the environment and in the resolution of social problems. As the new world order it intended to govern all political, economic or social international relations, all the nations of the world have to participate on an equal footing in its formulation, so that it will be a truly universal, just and fair order.
However, in the dawn of this new era of detente in International relations, we must recognise the fact that there are still intractable regional disputes which may not threaten international peace and security but are nevertheless obstacles on the road to the peace which all the world's people should enjoy in this post-cold-war era.
My country strongly encourages and appreciates the efforts of the United Nations and its Secretary-General in reaching solutions to these persistent regional disputes.
The international community still faces an ongoing arms race, compounded by the proliferation of chemical and biological weapons in an increasing number of countries.
In my country's view, the proliferation of chemical and biological weapons poses a danger that is in no way less than the danger posed by nuclear weapons. We therefore call upon the international community to reach agreement on the prevention of the manufacture, possession and proliferation of chemical and biological weapons. Speaking of the danger posed by those weapons leads us to the topic of general disarmament. My country wishes to voice its satisfaction at the progress achieved in the area of disarmament, including conventional weapons.
Here we must commend the recent initiative of President Bush aimed at affecting major reductions in nuclear arms. We hope that other nuclear powers will follow suit and emulate the United States.
The positive developments we are now witnessing in international relations will enhance the collective efforts being made in the area of economic and social development. There is undoubtedly a close link between the rates of economic growth and disarmament. Any progress towards disarmament will create positive opportunities for accelerating the process of economic development.
The problem of external debts which have overburdened the developing nations has impeded the progress of those countries towards achieving the goal of a better life for their peoples. This problem, as well as that of the terms of trade and the problem of transfer of technology to developing countries must be dealt with so that such problems may no longer obstruct and frustrate development efforts in the developing countries.
The problems of environmental pollution are a source of great concern to my country. We look forward to the convening of the United Nations Conference on Development and Environment to be held in Brazil next year. My country is all the more concerned because the Gulf war has aggravated the problems of the environment in our region due to the setting on fire of the oil wells, the resultant pollution of air and water and the threat to marine biology in the whole area of the Gulf. Similarly, the dumping of dangerous wastes and toxic materials in the developing countries has negative implications for the efforts of those countries in the areas of environment preservation and economic development.
We view with great satisfaction the international community's interest in social problems. My delegation is very much concerned at the increase in drug abuse by young people. We support all International efforts aimed at fighting drug abuse and hope that those efforts will lead to positive results.
Last year's unfolding of events augured well for a new epoch in international relations. It behoves the international community to seize the opportunity of detente to grapple effectively with the numerous challenges posed by ignorance, poverty, backwardness and the deterioration of the environment. Then, and only then, will the lofty principles of justice, freedom and the equality of nations prevail and true peace and security for all the peoples of the world finally achieved.
